—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). Defendant failed to preserve for our review his present contentions concerning the denial of his suppression motion (see, People v Tutt, 38 NY2d 1011) and his motion for a trial order of dismissal (see, People v Gray, 86 NY2d 10, 19). We decline to exercise our power to address those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Erie County Court, Rogowski, J.— Criminal Possession Weapon, 3rd Degree.)
Present — Pine, J. P., Wisner, Callahan, Boehm and Fallon, JJ.